DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/20.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Suggestive claim language, “a first substrate adhesively coupled to the first side of the member and the second side of the member adhesively coupled to a second substrate [[on the second side of the member]] with an orientation that enables fluid external from the first and second substrates to flow into or out of the cavity, the adhesive compound coupling the first and second substrates to the member in the orientation to form the fluidic device with the cavity defined therein by the member.
How does the first and second substrate “enables fluid external from the first and second substrates to flow into or out of the cavity” without holes or inputs in the first and second substrates?  This appears to be an essential structure which needs to be defined within the claim.  
Regarding claim 8, it is unclear what defines a “sufficient proportion” of a channel.
Claim 32 recites, wherein the member and the first and second substrates are in a state of coupling in a flow into or out of the cavity.  Again are the first and second substrate “in state of coupling in a flow into or out of the cavity” without holes or inputs in 


Claim 1 recites the limitation "the second substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim should recite “a second substrate”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor et al. (US 2002/0187074).
Connor discloses a fluidic device, the device comprising; 

b) a first substrate adhesively coupled to the first side of the member and adhesively coupled to the second substrate on the second side of the member with an orientation that enables fluid external from the first and second substrates to flow into or out of the cavity (fig. 2a, ref. 22; fig. 4a-4e; fig. 5a-5c; 6a-6b; fig. 7c; fig. 10a), the adhesive compound coupling the first and second substrates to the member in the orientation to form the fluidic device with the cavity defined therein by the member (a first and second substrate sandwich the member as shown in any of the above referenced figures.  Adhesives are used to connect all the substrates and “members” together; fig. 2a, ref. 22; fig. 4a-4e; fig. 5a-5c; 6a-6b; fig. 7c; fig. 10a).  
Regarding claim 2, wherein at least one of the first and second substrates defines a flow path, and wherein the cavity defines at least a portion of the flow path (see fig. 6a, first substrate 74, member 75, second substrate 76).  
Regarding claim 3, wherein the member further defines the cavity from the first side through the second side see fig. 6a, member 75 cavity 81).  

Regarding claim 5, wherein the first substrate or the second substrate defines at least one compartment and at least one of the first and second substrates defines a flow path, and wherein the cavity or flow path is aligned with the at least one compartment (fig. 6a-6b, compartment is the channel 82 and 79 respectively for each substrate).  
Regarding claim 6, wherein the at least one compartment is configured to hold a biological sample (channels/compartments hold a fluid).  
Regarding claim 7, wherein the first or second substrate defines a flow path in fluidic communication with the at least one compartment (the compartment is the channel 82, 79), wherein the at least one compartment is further configured to provide for an interaction between the biological sample and a medium in the flow path, wherein the first or second substrate enables an environmental stimulus or another biological sample to activate the interaction between the biological sample and the medium. These limitation does not further structurally define the claim.  The prior art is structurally capable of performing the above function.  
Regarding claim 8, wherein the member defines the cavity of sufficient proportion to enable a medium to flow therethrough for deposit into the at least one compartment, the medium being a solid liquid or gas.  O’Connor is structurally capable of performing the above function.
is configured to prevent mixture of biological samples in separate adjacent subcompartments of the at least one compartment.  O’Connor is structurally capable of performing the above function.
Regarding claim 10, wherein at least one of the first and second substrates defines a flow path and wherein the cavity further defines at least a portion of the flow path, and wherein the device further comprises a sensor (para 116-117 states optical probes, electricochemical and biochemical probes are placed within the cavity or flow path) in fluidic communication with the cavity or the flow path.  
Regarding claim 11, further comprising a sensor applied to the first or second substrate, wherein the sensor is in fluidic communication with the cavity (para 116-117).  
Regarding claim 12, further comprising multiple layers of members, wherein the multiple layers of members are adjacent to each other (fig. 6a, 7a, 15a).  
Regarding claim 13, further comprising a porous membrane (para 81, states a porous filling material may be placed in the channel or chambers) between cavities of at least two adjacent members, the porous membrane enabling molecular traversal between the cavities.  
Regarding claim 14, comprising a specimen port (fig. 15a, 1029) configured to introduce a sample into a central cavity defined by one of the at least two adjacent members.
Regarding claim 31, O’Connor discloses a fluidic device, comprising; 

b) a substrate adhesively coupled to the first side of the member in an orientation to form the fluidic device with the cavity defined therein (a first and second substrate sandwich the member as shown in any of the above referenced figures.  Adhesives are used to connect all the substrates and “members” together. fig. 2a, ref. 22; fig. 4a-4e; fig. 5a-5c; 6a-6b; fig. 7c; fig. 10a).  
Regarding claim 32, O’Connor discloses a fluidic device kit, the kit comprising; 
a member with a cavity defined therein, the member including an adhesive compound on opposing sides (any substrate that is sandwiched between a first and second substrate; fig. 2a, ref. 22; fig. 4a-4e; fig. 5a-5c; 6a-6b; fig. 7c; fig. 10a); 
a first substrate, adherable to a first side of the member; and a second substrate, adherable to a second side of the member, wherein the member and the first and second substrates are in a state of coupling in a flow into or out of the cavity (fig. 2a, ref. 22; fig. 4a-4e; fig. 5a-5c; 6a-6b; fig. 7c; fig. 10a; a first substrate and second substrate are interpreted as any substrate that sandwiches the member in any of the above figures).

Conclusion
Chow (US 2002/0023684) discloses a multilayer microfluidic device as seen in fig. 1.
Martin et al. (US 2002/0059869) discloses a multilayer microfluidic device as seen in fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797